FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2007 NORDIC AMERICAN TANKER SHIPPING LIMITED (Translation of registrant’s name into English) LOM Building 27 Reid Street Hamilton, HM 11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 is the Notice of Rescheduled Annual General Meeting and Proxy Statement of Nordic American Tanker Shipping Limited. Exhibit 1 Nordic American Tanker Shipping Limited July 2, 2007 TO THE SHAREHOLDERS OF NORDIC AMERICAN TANKER SHIPPING LIMITED Enclosed is a Notice of the rescheduled Annual General Meeting of Shareholders of Nordic American Tanker Shipping Limited (the “Company”) and related materials.The Annual General Meeting, formerly scheduled for June 20, 2007, will be held at the offices of Seward & Kissel LLP, One Battery Park Plaza, New York, New York on July 31, 2007 at 10:00 a.m. Eastern daylight time. At this rescheduled Annual General Meeting of Shareholders (the “Meeting”), the shareholders of the Company will consider and vote upon proposals: 1.
